PER CURIAM.
We affirm appellant’s conviction for possession of cannabis with intent to sell, contrary to section 893.13(l)(d)2, Florida Statutes (1995). The trial court correctly sustained appellant’s objection to the undercover officer’s testimony that his team went to the area of the arrest because of “many complaints [to the police department] regarding narcotics being sold [in the area].” See Wheeler v. State, 690 So.2d 1369 (Fla. 4th DCA 1997). In light of the trial court’s curative instruction, we find no error in the denial of appellant’s motion for mistrial.
The trial court correctly sustained two defense objections to the prosecutor’s closing argument. We find no abuse of discretion in the trial judge’s denial of appellant’s motion for mistrial. See Power v. State, 605 So.2d 856, 861 (Fla.1992).
AFFIRMED.
GLICKSTEIN, PARIENTE and GROSS, JJ., concur.